DETAILED ACTION
This action is response to communication:  response to election filed on 11/15/2021.
Claims 1-21 are currently pending in this application.  Applicants have elected Group I (claims 1-14) without traverse.  Claims 15-21 have been withdrawn. 
The IDS filed on 03/12/2020, 04/22/2021, and 10/07/2021 have been accepted.  
	
Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 11/15/2021 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.  Applicants have elected withdrawn claims 15-21 to remove the “catalyzing element.”  However, Groups I and II are still both distinct.  Group I and II are both directed toward a system.  The system in Group I includes an element and a one-wire authentication element in parallel with the element.  Amended Group II includes an element and a one-wire authentication element (no parallel recited), but also includes an authentication element to permit operable coupling between a user device and a replaceable module responsive to verifying the authenticity of the replaceable module, in addition to a communication interface between the authentication unit and a one-wire authentication element.  The following claim (claim 16) includes additional limitations wherein the replaceable module and a user device form a process that would deplete an item.  Such . 
Claim Interpretation
As per claims 1-14, claim 1 recites “an authentication unit configured to perform.”  Such terms invoke 112 6th paragraph and will be interpreted in view of the specification.  For example, such a unit will be interpreted according to the specification, such as described in paragraph 43 (publication 2021/0110022). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 8-14 are rejected under 35 U.S.C. 102(a) as being unpatentable over
Nasir et al. US Patent Application Publication 2012/0131353 (hereinafter Nasir)
As per claim 1, Nasir teaches a system comprising: a replaceable module comprising (Figure 1 with peripheral 106; see also Figure 6): an element (service module 508; see figure 6;); 
As per claim 3, Nasir teaches wherein the element and the one-wire authentication elment are arranged in parallel such that the element and the one-wire authentication element form a first current path and a second current path, respectively (Figure 5 with switch providing two different current paths.)
As per claim 4, Nasir teaches wherein the replaceable module is configured to divide a first current into a second current along the first current path and a third current along the second current path and wherein the third current is usable by the one-wire authentication element to module the first current (see Figure 5 and Figure 6). 
As per claim 8, Nasir teaches wherein the one-wire authentication elemnt is configured to provide an authentication response to an authentication challenge (paragraph 17).

As per claim 10, nasir teaches wherein conditioning the signal comprises one or more of: removing an offset voltage of the signal, filtering the signal, amplifying the signal, and shaping the signal (paragraphs 30, 54, and throughout with UART protocol; UART module shapes signals).
As per claim 11, Nasir teaches wherein the user device comprises a switch controlled by the aunthentication unit and wherein the authentication unit is configured to use the switch to allow current to flow throught eh replaceable module in response to verification of the authenticity of the replaceable module and wherein the authentication unit is configured to prevent current from flowing through the replaceable module in response to failure of verification of the authenticity of the replaceable module (Figure 5 with switch to control signals, such as to the authentication module and service module of the replaceable module 106; see paragraphs 30-31, 35, and throughout with controlling switch for authentication; see flow chart at Figure 3 and paragraph 37 and 42).  
As per claim 12, Nasir teaches further comprising a switch arragned to allow the current to flow through the replaceable module when the switch is closed and to prevent current from flowing through the replaceable module when the switch is open, the switch controlled by the authentication unit, the authentication unit configured to control the switch to communicate to 
As per claim 13, Nasir teaches wherein the authentication unit is configured to communicate an authentication challenge to the replaceable module by controlling the switch and the one-wire authentication element  is configured to communicate an authentication response by altering a current permitted to flow through the one-wire authentication element (paragraphs 31-40). 
As per claim 14, Nasir teaches wherein the user device further comprises signal-conditioning circuitry configured to: receive a signal from the one-wire authentication element based on the altered current permitted to flow through the one-wire authentication element, condition the signal, and provide the conditioned signal to the authentication unit (see rejections for claims 9 and 10 above with UART module and altering signals; see Figure 6 with UART module connected to authenticator to communicate with authentication module).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir as applied in view of Hung et al. US Patent Application Publication 2013/0322010 (hereinafter Hung).
As per claim 2, Nasir does not explicitly teach wherein the one-wire authentication elemtn has an impdance of at least ten times greater than an impedance of the element.  However, this would have been obvious, if not inherent, over Nasir.  Nasir teaches utilizing a very large resistance to control the switch between the authentication module and service module element (Figure 5 with resistor 504 of 200k; see also Figure 6 and apragraphs 48-49).  Further, Nasir teaches increasing resistance to perform particular functions (claim 14).  Although Nasir does not explicitly teach an impedance of 10 times or greater, this would have been a user choice and would have been obvious.  However, for a further teaching of providing a large discrepancy in resistance/impedance values, see Hung (paragraph 18 with resistor substantially 15k and substantially 100k).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of Nasir with Hung.  One of ordinary skill in the art would have been motivated to perform such an addition to perform authentication by pulling up and pulling down voltage levels (paragraph 18 of Hung).
As per claim 5, Nasir does not explicitly teach wherein the replaceable module further comprises: a first line electrically coupled to a first side of the element and to an input/output 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nasir with Hung.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a more efficient design when connecting devices (paragraphs 4-5).
As per claim 6, Nasir as modified teaches wherein the one-wire authentication element is configured to send and receive signals at one input/output (Nasir paragraph 31 with UART signaling; see also paragraph 64 with authentication module connected to IO control logic or other signal processing circuits)
As per claim 7, Nasir does not explicitly teach wherein the one-wire authentication element is configured to modulate a first current by altering a second current permitted to flow through the one-wire authentication element.  However, this would have been obvous.  For example, see paragraphs 18-19 of Han which switching the resistance (thus altering the current) to modulate currents.  


	  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495